829 F.2d 1354
Ricky TERREBONE, Petitioner-Appellant,v.Robert H. BUTLER, Sr., Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 86-3403.
United States Court of Appeals,Fifth Circuit.
Oct. 5, 1987.

Michael Vitiello, New Orleans, La.  (Court-appointed), for petitioner-appellant.
John J. Molaison, Jr., Elizabeth M. Gaudin, Dorothy A. Pendergast, Asst. Dist. Attys., Research & Appeals, Gretna, La., for respondent-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Henry A. Mentz, Jr., Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion June 30, 1987, 5 Cir., 1987, 820 F.2d 156).
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.